DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the corresponding pre-grant publication, US 2020/0331759. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 10/21/2019 has been received and will be entered.
Claim(s) 1-20 is/are pending.
Claim(s) 1, 3, 4, 5, 6, and 8 is/are currently amended.
Claim(s) 11-20 is/are new.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
12/18/2020
1/13/2020
10/21/2019
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


I. Claim(s) 1-4, 7-15, 18-20 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen, et al., Preparation of high quality graphene using high gravity technology, Chemical Engineering and Processing 2016; 106: 59-66 (hereinafter “Shen at “) in view of:
(i)  “Difference between g and G in tabular form,” accessed online at: https://physicsabout.com/difference-between-g-and-g/ on 13 February 2021 (hereinafter “G at __”), to show a state of fact.

With respect to Claim 1, this claim requires “preparing graphite.” Graphite is “prepared” (very generic language). (Shen at 59, col. 2 – 60, col. 1) (graphite oxide or GO necessarily requiring graphite as a prerequisite). To the extent this is different from what is required of the claim, Shen teaches other shear force exfoliation techniques that use graphite. (Shen at 59, col. 2) (“Recently, it was verified that graphite could be exfoliated in a liquid under shear force…”).
Claim 1 further requires “putting the graphite in inside of a vessel and applying vibration at a frequency of 55 Hz to 65 Hz to the vessel.” Graphite is placed in a vessel. (Shen at 60, col. 1 – “2.1. Materials and synthesis”) (“pumped into RPB,” RPB = rotating packed bed). The rotations of the RPB are construed as “vibrations.” Shen teaches the RPB “was running at a high-gravity level of 540 m/s2.” Id. The Specification teaches “An acceleration of the vibration may be in a range of 50 G to 100 G, for example, 70 G to 80 G.” (S. 2: [0038]). This passage recites an acceleration, yet uses “big g” G in reporting the values. As understood, little g “g” is the acceleration due to gravity whereas big g “G” refers to the universal gravitational constant. See “Difference between g and G in tabular form,” accessed online at: https://physicsabout.com/difference-between-g-and-g/ on 13 February 2021. Because the 2 value of Shen by 9.8 m/s2 (G at 2) (i.e. little g) gives 540/9.8 = 55.1 g. This value is squarely within those taught in the Specification and claimed in dependent claims. Note also that Shen teaches increased area (Shen “Abstract”), one of the results touted in the Specification. See e.g. (S. 2: [0027]). 
Thus, the same acceleration/forces are taught, the same affect (larger graphene) is taught,  but the frequency (which, as understood, would require some details of the dimensions of the RPB apparatus, like the radius, and/or other information to calculate) is not explicitly mentioned. This difference does not impart patentability. The level of skill is high. Note the authors of Shen appear to be university faculty members. Furthermore, the apparatus/technique appears to be fairly well developed. (Shen at 59, col. 2) (discussion of Rotating packed bed, note also footnotes). Selection of an appropriately sized RPB apparatus and/or the frequency to is an obvious expedient. The articulate rationale is that it would appear to reflect use of known techniques/equipment (RPB) to achieve predictable results. MPEP 2143. 
As to Claim 2, as discussed above, Shen teaches graphite. Changes in size do not impart patentability. MPEP 2144.04 IV. A. 
As to Claim 3, this claim effectively claims all graphite. Shen teaches one of them. 
As to Claim 4, the GO is interpreted as either an irregular shape (broad language) or an expanded shape. (Shen at 60, col. 1 – “2.1. Materials and synthesis”). See also (Shen “Figs.”) (note micrographs; “irregular” is interpreted broadly). 
As to Claim 7, 55.1 “g” is taught. The discussion of Claim 1 is relied on. 
Claim 8, Shen teaches “[t]he shear force comes from horizontal and vertical directions.” (Shen at 66, col. 1). 
As to Claim 9, the time is taught. (Shen at 61, “Fig. 3’). 
As to Claim 10, the vessel is cylindrical. (Shen at 65, “Fig. 12”).
As to Claim 11, no dispersant was added. (Shen at 60, col. 1 – “2.1. Materials and synthesis”).
With respect to Claim 12, this cliam requires “putting graphite in inside of a vessel.” Graphite is put into a vessel. (Shen at 60, col. 1 – “2.1. Materials and synthesis”). The discussion of Claim 1 is relied on. 
Claim 12 further requires “applying vibration to the vessel at a frequency of 55 Hz to 65 Hz.” The discussion of Claim 1 is relied on. As to Claim 13,
As to Claim 14, as discussed above, Shen teaches graphite. Changes in size do not impart patentability. MPEP 2144.04 IV. A.
As to Claim 15, the GO is interpreted as either an irregular shape (broad language) or an expanded shape. (Shen at 60, col. 1 – “2.1. Materials and synthesis”). See also (Shen “Figs.”) (note micrographs; “irregular” is interpreted broadly).
As to Claim 18, 55.1 “g” is taught. The discussion of Claim 1 is relied on.
As to Claim 19, Shen teaches “[t]he shear force comes from horizontal and vertical directions.” (Shen at 66, col. 1).
As to Claim 20, the time is taught. (Shen at 61, “Fig. 3’).

Allowable Subject Matter
Claims 5-6 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736